         Case 1:18-cv-01784-RAH Document 37 Filed 07/24/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                    Plaintiff,                            No. 18-1784C

          v.                                              (Judge Hertling)

 UNITED STATES,

                    Defendant.


         DEFENDANT’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF
         TIME TO FILE REPLY BRIEF AND RESPONSE TO CROSS-MOTION

       Defendant, the United States, respectfully requests that the Court grant a 21-day

enlargement of time, from July 31, 2019, to and including August 21, 2019, to file our reply and

response to Plaintiff’s Brief in Opposition to the Government’s Motion to Dismiss and Plaintiff’s

Cross-Motion to Complete and Supplement the Administrative Record (plaintiff’s cross-motion

or opening brief). ECF No. 36. This is our first request for an enlargement of time for this

purpose. On July 24, 2019, plaintiff’s counsel’s office advised us that plaintiff consents to the

proposed enlargement of time.

       This is a military pay case. Plaintiff filed his opening brief on June 17, 2019. In addition

to opposing our motion to dismiss, plaintiff requests that the Court stay consideration of our

pending motion for judgment on the administrative record, and that the Court grant his cross-

motion to complete and supplement the administrative record. See ECF No. 36 at 36. Plaintiff

also requests that the Court order the deposition of Dr. Eric L. Doane. Id. at 35.

       As a result of plaintiff’s cross-motion, we must not only reply to the substantive

arguments that plaintiff makes in response to our dispositive motion, we also must respond to

various procedural issues that plaintiff has now raised, including plaintiff’s contentions regarding
          Case 1:18-cv-01784-RAH Document 37 Filed 07/24/19 Page 2 of 3



the administrative record, the proposed deposition of Dr. Doane, and plaintiff’s request for a

partial stay of briefing.

        Prior to doing so, we must, among other things, confer at length with counsel for the

Army regarding the various issues that plaintiff has raised in his cross-motion. This is especially

necessary with respect to plaintiff’s arguments concerning the adequacy of the administrative

record, which appears on its face to relate to records maintained by the military.

        In addition, undersigned counsel is responsible for Readiness Management Support L.C.

v. United States, Fed. Cl. No. 19-1033C, a post-award bid protest that was commenced on July

17, 2019. That protest has consumed a significant portion of undersigned counsel’s time since

that date. Finally, undersigned counsel plans to be on leave from August 12 through August 13,

2019.

        For these reasons, we respectfully request that the Court grant this motion for an

enlargement of time.

                                              Respectfully Submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Douglas K. Mickle
                                              by Steven J. Gillingham
                                              DOUGLAS K. MICKLE
                                              Assistant Director
         Case 1:18-cv-01784-RAH Document 37 Filed 07/24/19 Page 3 of 3



                                    s/ Richard P. Schroeder
                                    RICHARD P. SCHROEDER
                                    Trial Attorney
                                    Commercial Litigation Branch
                                    Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    Tel: (202) 305-7788
                                    email: richard.schroeder@usdoj.gov

Dated: July 24, 2019
